DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-12, 14-38 and 40-54 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-12, 15-38, 41, and 43-53 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kouache US 2018/0040258.
Kouache discloses:
1.	A health and fitness device for providing a stimulus to a user comprising:
a. a body placed next to a body part of the user to provide the stimulus (e.g., Fig. 4, [0024], [0058]), the body comprising: 
i. a first end integral with the body (e.g., Fig. 4, [0025], [0058]);
ii. a second end integral with the body (e.g., Fig. 4, [0025], [0058]), wherein the second end removably and directly couples to the first end to form a closed configuration, wherein when the first and second ends are removably coupled together, the body is capable of pivoting with movement of the body of the user (e.g., Fig. 4, [0025], [0058]);
iii. one or more modules for providing an electromagnetic energy stimulus to the user (e.g., [0029]), wherein the stimulus is scheduled by the user, and wherein the stimulus is generated by the health and fitness device as scheduled by the user (e.g., [0027]-[0028], [0072]);
iv. a receiver for receiving a control signal for controlling the one or more modules (e.g., [0024], [0050]: “A receiving module 4 is provided which processes incoming signals”); and
v. a control device in communication with the receiver for controlling the one or more modules, wherein the control device receives a signal from the receiver and controls the one or more modules based upon the signal received from the receiver (e.g., [0024], [0050]: “A receiving module 4 is provided which…functions to control the vibrators/stimulation modules”).  	
2.	The health and fitness device of claim 1, wherein the body is able to be worn around a neck of the user (e.g., Fig. 4, [0025], [0058])).  
3.	The health and fitness device of claim 1, wherein the receiver comprises a wireless receiver (e.g., [0024], [0050]).  
4.	The health and fitness device of claim 3, wherein the wireless receiver is configured to receive one or more of an IEEE 802.11, bluetooth®, radio frequency, and infrared signal (e.g., [0024], [0050]).  
6.	The health and fitness device of claim 1, wherein the one or more modules further comprise one or more of LED light (e.g., [0052]) and a haptic motor (e.g., [0029]).  
7.	The health and fitness device of claim 1, wherein the intensity and the duration of the stimulus are adjustable (e.g., [0027]-[0028]).  
8.	The health and fitness device of claim 1, wherein each of the one or more modules is individually activatable (e.g., [0049]: “The receiving module provides the possibility for several…stimulation modules to be triggered separately of each other”).  
9.	The health and fitness device of claim 1, wherein the device comprises one or more of a recover setting, a relax setting, a sleep setting, a vibration setting, an energize setting, a mental focus setting and a physical recovery setting (e.g., [0029]). 
10.	A health and fitness system comprising:
a. a transmitter (e.g., [0024]: “mobile smartphone, on which a program code can run which will then produce instruction to the stimulation module which are transmitted to the device”); and 
b. a body (e.g., Fig. 4, [0024], [0058]) comprising;
i. a first end (e.g., e.g., Fig. 4, [0025], [0058]);
ii. a second end, wherein the second end removably couples to the first end to form a closed configuration e.g., Fig. 4, [0025], [0058];
iii. a first module for providing haptic stimulation (e.g., [0029]), a second module for providing electromagnetic stimulation (e.g., [0029], and a third module for providing visual stimulation (e.g., [0052]), wherein each of the stimulations is scheduled by the user (e.g., [0027]-[0028], [0072]);
iv. a wireless receiver, wherein the plurality of different scheduled stimuli are communicated to the wireless receiver as scheduled by the user (e.g., [0024], [0050]: “A receiving module 4 is provided which processes incoming signals”); and
v. a control device in communication with the wireless receiver for controlling each of the first, second, and third modules (e.g., [0024], [0050]: “A receiving module 4 is provided which…functions to control the vibrators/stimulation modules and the display”), wherein the control device is able to independently control each of the modules (e.g., [0049]: “The receiving module provides the possibility for several…stimulation modules to be triggered separately of each other”).  
11.	The health and fitness system of claim 10, wherein the body is able to be worn around a neck of the user (e.g., Fig. 4, [0025], [0058]).  
12.	The health and fitness system of claim 10, wherein the wireless receiver is configured to receive one or more of an IEEE 802.11, bluetooth®, radio frequency, and infrared signal (e.g., [0024], [0050]).
15.	The health and fitness system of claim 10, wherein the intensity and the duration of the stimulus are adjustable (e.g., [0027]-[0028]).  
16.	The health and fitness system of claim 10, wherein each of the one or more modules is individually activatable (e.g., [0049]: “The receiving module provides the possibility for several…stimulation modules to be triggered separately of each other”).  
17.	The health and fitness system of claim 10, wherein the system further comprises one or more of a recover setting, a relax setting, a vibration setting, an energize setting, a mental focus setting and a physical recovery setting (e.g., [0029]).  
18.	The health and fitness system of claim 10, wherein the transmitter is located within a smart phone or smart device (e.g., [0024]: “mobile smartphone, on which a program code can run which will then produce instruction to the stimulation module which are transmitted to the device”).  
19.	The health and fitness system of claim 18, wherein the transmitter sends a signal based upon an application running on the smart phone or smart device (e.g., [0024]: “mobile smartphone, on which a program code can run which will then produce instruction to the stimulation module which are transmitted to the device”).  
20.	A method of using a health and fitness device comprising:
a. placing the health and fitness device around a body part of a user, wherein the part of the user is selected from the group consisting of the neck, wrist, or ankle (e.g., Fig. 4, [0025], [0058]);
b. coupling together a first end of the device to a second end of the device such that the device pivots along with movement of the user (e.g., Fig. 4, [0025], [0058]);
c. selecting an electromagnetic energy stimulus (e.g., [0027]-[0029], [0072]);
d. scheduling the electromagnetic energy stimulus (e.g., [0027]-[0029], [0072]);
d. sending a control signal to a receiver of the health and fitness device based on the scheduled electromagnetic energy stimulus (e.g., [0024], [0050]: “A receiving module 4 is provided which processes incoming signals and functions to control the vibrators/stimulation modules and the display”); and 
e. based on the signal received by the receiver sending a signal to activating one or more modules of the device and for providing the stimulus to the user as scheduled (e.g., [0024], [0050]: “A receiving module 4 is provided which processes incoming signals and functions to control the vibrators/stimulation modules and the display”).  
21.	The method of Claim 20, wherein the one or more modules are activated using an application stored on a smart phone (e.g., [0024]: “mobile smartphone, on which a program code can run which will then produce instruction to the stimulation module which are transmitted to the device”).  
22.	The method of Claim 21, wherein the application is utilized in order to adjust one or more settings of the one or more modules (e.g., [0024]: “mobile smartphone, on which a program code can run which will then produce instruction to the stimulation module which are transmitted to the device”).  
23.	The method of Claim 21, wherein the application is utilized in order to adjust an intensity and a duration of the one or more modules (e.g., [0027]-[0028]).  
24.	The method of Claim 20, wherein the one or more modules comprise one or more of a module that distributes electromagnetic energy (e.g., [0029]), an LED light (e.g., [0052]) and a haptic motor (e.g., [0029]).
25.	A health and fitness system comprising:
a body wearable on a body part of the user in a plurality of different configurations (e.g., Fig. 4, [0024], [0058]), the body comprising;
i. a first end integral with the body (e.g., Fig. 4, [0025], [0058]);
ii. a second end integral with the body (e.g., Fig. 4, [0025], [0058]), wherein at least one of the first end and the second end comprises a clasp to engage the opposite end, and further wherein when the clasp is engaged to the opposed end, the body pivots with motion of the user (e.g., Fig. 4, [0025], [0058]);
iii. one or more modules for providing an electromagnetic energy stimulus to the user (e.g., [0029]);
iv. one or more modules for providing a haptic stimulation to the user (e.g., [0029]); 
v. a receiver in communication with a control device (e.g., [0024], [0050]: “A receiving module 4 is provided which processes incoming signals and functions to control the vibrators/stimulation modules and the display”); and
b. an application stored on a smart phone or smart device and used for separately selecting and activating the stimulus and controlling the one or modules of the system, wherein the stimulus is controlled by a signal sent to the receiver, wherein the control device receives a signal from the receiver and controls the one or more modules based upon the signal received from the receiver (e.g., [0024]: “mobile smartphone, on which a program code can run which will then produce instruction to the stimulation module which are transmitted to the device”).
26.	The health and fitness system of claim 25, wherein a user further activates a LED light with the application (e.g., [0052]).  
27.	The health and fitness system of claim 25, wherein a user adjusts the intensity and the duration of the stimulus using the application (e.g., [0027]-[0028]).  
28.	The health and fitness system of claim 25, wherein the application comprises one or more of a recover setting, a relax setting, a sleep setting, a vibration setting, an energize setting, a mental focus setting and a physical recovery setting (e.g., [0029]).  
29.	The health and fitness device of claim 6, wherein the plurality of different scheduled stimuli are provided simultaneously (e.g., [0030]: “controlled jointly”).
30.	The health and fitness system of claim 10, wherein the plurality of different scheduled stimuli are provided simultaneously (e.g., [0030]: “controlled jointly”).  
31.	The method of claim 20, wherein the plurality of different scheduled stimuli are provided simultaneously (e.g., [0030]: “controlled jointly”).  
32.	The health and fitness system of claim 26, wherein the plurality of different scheduled stimuli are provided simultaneously (e.g., [0030]: “controlled jointly”).
33.	The health and fitness device of claim 1, wherein the stimulus is based upon an application running on one of a smart phone and a smart device (e.g., [0024]: “mobile smartphone, on which a program code can run which will then produce instruction to the stimulation module which are transmitted to the device”).  
34.	The health and fitness system of claim 10, wherein the stimulus is based upon an application running on one of a smart phone and a smart device (e.g., [0024]: “mobile smartphone, on which a program code can run which will then produce instruction to the stimulation module which are transmitted to the device”).  
35.	The method of claim 20, wherein the stimulus is based upon an application running on one of a smart phone and a smart device (e.g., [0024]: “mobile smartphone, on which a program code can run which will then produce instruction to the stimulation module which are transmitted to the device”).
36.	The health and fitness system of claim 25, wherein the stimulus is based upon an application running on one of a smart phone and a smart device (e.g., [0024]: “mobile smartphone, on which a program code can run which will then produce instruction to the stimulation module which are transmitted to the device”).  
37.	The health and fitness device of claim 1, wherein the body is able to be worn on a wrist of the user (e.g., Fig. 4, [0025], [0058]).  
38.	The health and fitness system of claim 10, wherein the body is able to be worn on a wrist of the user (e.g., Fig. 4, [0025], [0058]). 
41.	The health and fitness system of claim 25, wherein the stimulus is scheduled by the user (e.g., [0027]-[0028], [0072]).  
43.	The health and fitness device of claim 1, wherein the body is able to be worn over a chest of the user and supported by a neck of the user (e.g., Fig. 4, [0025], [0058]).  
44.	The health and fitness device of claim 1, wherein the body is able to be worn on a head of the user (e.g., Fig. 4, [0025], [0058]).
45.	The health and fitness device of claim 1, wherein the body is able to be worn around an ankle of the user (e.g., Fig. 4, [0025], [0058]).  
 46.	The health and fitness system of claim 10, wherein the body is able to be worn over a chest of the user and supported by a neck of the user (e.g., Fig. 4, [0025], [0058]).  
47.	The health and fitness system of claim 10, wherein the body is able to be worn on a head of the user (e.g., Fig. 4, [0025], [0058]).  
48.	The health and fitness system of claim 10, wherein the body is able to be worn around an ankle of the user (e.g., Fig. 4, [0025], [0058]).  
49.	The method of claim 21, wherein the application is utilized in order to adjust an intensity, duration and frequency delivered through the one or more modules (e.g., [0027]-[0028]).  
50.	The method of claim 21, wherein the application is utilized to select one or more of a recover setting, a relax setting, a sleep setting, a vibration setting, an energize setting, a mental focus setting and a physical recovery setting (e.g., [0029]).  
51.	The health and fitness system of claim 19, wherein an individualized stimulus is determined and scheduled by the application (e.g., [0027]-[0028], [0072]).  
52.	The method of claim 21, wherein an individualized stimulus is determined and scheduled by the application (e.g., [0027]-[0028], [0072]).  
53.	The health and fitness system of claim 25, wherein an individualized stimulus is determined and scheduled by the application (e.g., [0027]-[0028], [0072]).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 42 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Kouache in view of Fonseca et al. US 2016/0310696 (“Fonseca”).
Kouache discloses:
42.	A health and fitness system comprising:
a. a body (e.g., Fig. 4, [0024], [0058]) comprising;
i. a first end integral with the body (e.g., Fig. 4, [0025], [0058]);
ii. a second end integral with the body (e.g., Fig. 4, [0025], [0058]);
iii. a first module for providing an electromagnetic stimulus to the user (e.g., [0029]) and a separate second module for providing a haptic stimulus to the user (e.g., [0029]); 
iv. a receiver for receiving a control signal for controlling the first and second modules (e.g., [0024], [0050]: “A receiving module 4 is provided which processes incoming signals”); and
v. a control device in communication with the receiver for controlling the first and second modules wherein the control device receives a signal from the receiver (e.g., [0024], [0050]: “A receiving module 4 is provided which…functions to control the vibrators/stimulation modules and the display”) and independently controls the first and second modules based upon the signal received from the receiver (e.g., [0049]: “The receiving module provides the possibility for several…stimulation modules to be triggered separately of each other”), wherein the system comprises a 
54.	A health and fitness device for providing a stimulus to a user comprising:
a. a body placed around a body part of the user to provide the stimulus (e.g., Fig. 4, [0024], [0058]), the body part of the user selected from the group consisting of the neck, the wrist, and the ankle (e.g., Fig. 4, [0025], [0058]), the body comprising:
i. a first end (e.g., Fig. 4, [0025], [0058]);
ii. a second end, wherein the second end removably couples to the first end to form a closed configuration (e.g., Fig. 4, [0025], [0058]);
iii. one or more modules for providing an electromagnetic energy stimulus to the user (e.g., [0029]), wherein the stimulus is scheduled by the user, and wherein the stimulus is generated by the health and fitness device as scheduled by the user (e.g., ), 
iv. a receiver for receiving a control signal for controlling the one or more modules (e.g., [0024], [0050]: “A receiving module 4 is provided which processes incoming signals”); and
v. the control device in communication with the receiver for controlling the one or more modules, wherein the control device receives a signal from the receiver and controls the one or more modules based upon the signal received from the receiver (e.g., [0024], [0050]: “A receiving module 4 is provided which processes incoming signals and functions to control the vibrators/stimulation modules and the display”).

Kouache does not explicitly disclose that the health and fitness system comprises a sleep setting, as recited in claim 42.  However, a sleep setting appears to be an intended result of providing sensory stimuli and thus the stimulation modules of Kouche (e.g., haptic, electromagnetic) would certainly appear capable of providing a “sleep setting”.
Fonseca discloses a system for providing sensor stimuli, wherein the system comprises a sleep setting (e.g., [0025]).
Kouache and Fonseca are analogous art since both pertain to wearable health devices/systems for providing similar types of sensory stimuli (e.g., [0026] of Fonseca).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Kouache with Fonseca since Fonseca teaches that the stimulus modules of the type disclosed by Kouache can be provided to a subject during sleep in order to enhance a certain type of neural activity and thus enhance sleep (e.g., [0001], [0005], [0026]).

And while Kouache discloses an electromagnetic energy module (e.g., [0029]) and an LED module (e.g., [0052]), Kouache does not disclose that the same module that provides the electromagnetic energy stimulus to the user also provides the light emitting diode (LED) illumination, as recited in claim 54.
Fonseca discloses a system for providing sensor stimuli, wherein a same module that provides electromagnetic energy stimulus to the user also provides light emitting diode (LED) illumination (e.g., [0026]: “Examples of sensory stimulator 16 may include one or more of…a coil generating a magnetic field to directly stimulate the brain’s cortex, light generators”, “In some embodiments, sensory stimulator…may be integrated into a single device”). 
Kouache and Fonseca are analogous art since both pertain to wearable health devices/systems for providing similar types of sensory stimuli (e.g., [0026] of Fonseca).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Kouache with Fonseca since legal precedent has held that it is obvious to make separate objects integral, since it would be merely a matter of obvious engineering choice.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
In addition, it would have been obvious since legal precedent has held that rearrangement of parts is an obvious matter of design choice when it does not modify the operation of a device.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN A JARRETT/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        
05/07/22